CONCURRING OPINION
Donlon, Judge:
I concur in the opinion and decision as to the failure of plaintiff to establish, by its proofs, that these plaques are “water colors.” There are, however, two other matters which I wish to mention as relevant in these cases.
In four of the seven consolidated cases, namely, protests 62/6518, 62/6514, 62/6515, and 62/6518,1 doubt whether a protest is before us. In each of these cases, plaintiff, a customhouse broker, wrote a letter in behalf of its client, the importer, returning to the collector, unpaid, the invoices for increased duties so that the examiner might review his advisory classificaton “under Section 16.13.” The letter, in each case, concludes: “The increase duty bill is being returned pending decision on the above.”
While these letters state the gravamen of the injury asserted, section 514 protests against the collector’s decision on liquidation require something more than request for reconsideration by the examiner of an advisory recommendation. Cases 62/6513, 62/6514, 62/6515, and 62/6518 should be dismissed for lack of protest under section 514.
In the other three cases, 62/17274, 63/3378, and 63/5047, there are protests.
Both in the nonprotested and the protested cases, the claim is for duty at 10 percent under paragraph 1547, as modified. There is nothing in them that informs the court as to a claimed classification, save only that this merchandise is such as plaintiff believes to be dutiable under modified paragraph 1547 at 10 percent. Plaintiff seems to believe that this generality entitles the merchandise to classification under paragraph 1547 at 20 percent, if they are found not to be works of art done in oil or water colors, dutiable at 10 percent. Plaintiff’s brief so states.
*232I find it difficult to read such, a claim into the very general protests before us, or into the letters that request the examiner to review advisory classification. However, it is unnecessary to rule on this inasmuch as plaintiff’s proofs fail to show that these plaques are any kind of works of art.